Citation Nr: 1632598	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  13-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, private attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of this proceeding is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay with regard to this matter, further development is found needed to provide the Veteran with an adequate VA medical opinion as is required by VA's duty to assist the Veteran in substantiating his claim.

The Veteran was provided with a VA examination in November 2012.  The examiner stated that the Veteran did not have and had not previously been diagnosed with a thoracolumbar spine condition.  The examiner, however, did note the presence of a slight wedging deformity of the L1 vertebrae, and opined that it was more likely caused by pre-service juvenile epiphysitis, rather than any in-service trauma.  

In a March 2014 VA medical report, the examiner stated that the assertions that veteran fell twelve feet on an obstacle course, or that x-rays showed a fx or compression of Ll vertebra, are explicitly contradicted by the medical records. The description of events leading up to presentation at the ED was from the veteran himself-he repeatedly stated that no trauma or fall had occurred, and he was the source for the history of past medical care for a back condition and for the ha of missing work due to LBP in the two years leading up to enlistment. The medical records are very clear and very consistent, based on information provided by the veteran himself at the time of the reported symptoms. MRs suggest that by third or fourth week of basic training, that veteran desired to leave the military (on jan 12th and again on jan 16th). All available s are silent on any indication of any trauma or fall related to his reported sx. The absence of any documented cause of trauma, and the timing of three weeks into basic training for the sx veteran reported, do not allow for a significantly different interpretation of the back condition pre-existing entry to AD, in opinion of the examiner undersigned.  The recovery of pt between 1-11 and 1-16, as well as occupational and other hx of veteran since his medical discharge, all argue very strongly that the 11 weeks total AD certainly did not aggravate his back condition in any permanent or significant way.

In a June 2014 report of general information, a supplemental VA medical opinion was obtained which noted review of the file and a January 1984 x-ray report, but stated that the opinion remained unchanged.  The reviewer stated that the January 1984 x-ray report did not show any compression fracture, and the physician treating the Veteran while hospitalized during service did not find or report the presence of any compression fracture on x-ray.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record contains service treatment records including those from the Veteran's inpatient hospitalization at the Noble Army Hospital for back symptoms in January 1984.  The service medical records include a radiology report dated January 16 1984 that states that there was slight scoliosis of the lumbar spine to the left, but the LS spine was otherwise satisfactory.  However, while somewhat difficult to decipher, an earlier January 11, 1984 note from the Noble Army Hospital states that x-rays showed moderate compression fracture of L1, (?) over T12, and scoliosis secondary to muscle spasms.  As the VA medical opinions provided regarding the etiology of the Veteran's back disorder were both premised on an understanding that X-rays did not demonstrate a lumbar compression fracture during service, they lack probative value and a supplemental opinion is needed which considers the full evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (conclusions based on an inaccurate factual premise lack probative value); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  
Additionally, although the VA examiner opined that any back symptoms and vertebra wedging were caused by the pre-service juvenile epiphysitis of the lumbar spine, no rationale was provided regarding how this medical conclusion was reached, and rather simply states that other medical records from 1996 and 2002 attributed the compression deformity to the adolescent disorder.  On remand, the supplemental medical opinion must include an explanation for the conclusions reached.

Finally, the Board finds that some ambiguity remains as to whether outstanding VA records may remain outstanding.  At the June 2015 hearing, the Veteran testified that in 1984, after discharge, he went back to VA, in Conroe, Texas, and indicated that he wanted to reenlist and needed help, and was told that it would not benefit him to apply for benefits at that time if he wanted to reenlist.  As it is unclear whether the Veteran meant that he spoke with VA personnel at the Conroe, Texas RO or the Conroe VA Outpatient Clinic, the AOJ should contact the Veteran and request clarification, then contact the appropriate facility to obtain any relevant records. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide a release form for any additional records of private treatment relating to his spine which he would like VA to obtain.  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

2.  Contact the Veteran and ask for clarification regarding his testimony that he "went back to VA" in Conroe, Texas in 1984, where he discussed the possibility of reenlisting and/or applying for benefits: whether this took place at the Conroe VA Outpatient Clinic or the Conroe, Texas RO.  Contact the appropriate facility/facilities to obtain any relevant records.  All efforts to obtain such records must be recorded and associated with the file, and VA facilities must provide a negative response if such records are unavailable.

3.  After completing the aforementioned development, refer the Veteran's claims file to a suitably-qualified medical professional (hereinafter "reviewer"), for a supplemental medical opinion regarding the nature and etiology of the claimed back disorder.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the supplemental report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the reviewer must address the following:

A.  Provide a diagnosis for any disability of the thoracolumbar spine that has been present at any point during the relevant appeal period (August 2012 to present).  If the disability was present for only a specific portion of the appeal period, the reviewer should so state.  The reviewer is asked to address the L1 wedging deformity noted by the November 2012 VA examiner.

B.  For any diagnosis provided, indicate whether such represents a congenital or developmental, as opposed to an acquired, disorder.

i.  If it is at least as likely (50 percent or greater probability) that the Veteran has an acquired back disorder, or residuals therefore, (rather than one congenital/developmental in nature), is it also at least as likely as not that the disorder was caused by, arose during, or was permanently aggravated beyond its natural progression during the Veteran's active military service?

The reviewer's attention is directed to a January 11, 1984 STR that states that x-rays showed a moderate compression fracture of L1, (?) over T12, and scoliosis secondary to muscle spasms, as well as the radiology report dated January 16 1984 that states that there was slight scoliosis of the lumbar spine to the left, but the LS spine was otherwise satisfactory.  

ii.  If it is more likely than not (greater than 50 percent probability) that the current back disorder is congenital/developmental in nature, is it more likely a congenital/developmental disease or a congenital/developmental defect?  (Note: generally, a disease is capable of improvement or deterioration while a defect is static).

In addressing any of the following questions, the reviewer's attention is specifically directed to service treatment records from January 1984, including a January 11, 1984 notation indicating that x-rays showed a moderate compression fracture of L1 (min?) over T12, and scoliosis secondary to muscle spasms.

a.  If a congenital/developmental disease, is it at least as likely as not (50 percent or greater probability) that the current back disorder/residuals arose during or was permanently aggravated beyond its normal progression by active military service?

b.  If a congenital/developmental defect, is it at least as likely as not (50 percent or greater probability) that the current back disorder/residuals are the result of a superimposed injury or disease during service?  If so, please describe the effect of such superimposed disease or injury to the extent possible.

The reviewer's attention is directed to service treatment records documenting the Veteran's January 1984 inpatient hospitalization for back pain and muscle spasm, leading to his medical discharge from service. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.

The reviewing physician must include in the medical report the rationale for any opinion expressed, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises, as needed.  Simply indicating that another physician attributed the symptoms to a pre-service condition, without any further explanation for why such conclusion is sound, will be insufficient and will require further followup.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim for service connection for a back disability in light of the expanded record.  If the benefits sought on appeal are not granted, the Veteran and his attorney representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




